Name: COMMISSION REGULATION (EC) No 2625/97 of 29 December 1997 suspending the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product;  tariff policy
 Date Published: nan

 30. 12. 97 MEN Official Journal of the European Communities L 354/13 COMMISSION REGULATION (EC) No 2625/97 of 29 December 1997 suspending the advance fixing of export refunds on beef and veal HAS ADOPTED THIS REGULATION: Article 1 1 . The lodging of applications for export licences with advance fixing of the refund for the beef and veal sector products referred to in Article 1 of Commission Regula ­ tion (EC) No 2516/97 (*) is hereby suspended during the period 30 December 1997 to 2 January 1998 . 2. No further action shall be taken in respect of appli ­ cations pending for licences with advance fixing of the refund which should have been issued from 31 December 1997. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2321 /97 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of applications for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 2469/97 (4), and in parti ­ cular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds on beef and veal is greater than that normally disposed of; Whereas applications for advance fixing of refunds should accordingly no longer be accepted and no licences should be issued in respect of applications pending, Article 2 This Regulation shall enter into force on 30 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6. 1968 , p. 24. (2) OJ L 322, 25. 11 . 1997, p. 25. (3) OJ L 143, 27. 6. 1995, p. 35. (4) OJ L 341 , 12. 12. 1997, p. 8 . 0 OJ L 346, 17. 12. 1997, p. 11 .